Wroblewski v City of New York (2020 NY Slip Op 00245)





Wroblewski v City of New York


2020 NY Slip Op 00245


Decided on January 14, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 14, 2020

Renwick, J.P., Kapnick, Mazzarelli, Webber, JJ.


309966/10 10777A 10777

[*1] Mark Wroblewski, Plaintiff-Appellant-Respondent,
vThe City of New York, et al., Defendants-Respondents-Appellants, Central Logistics, Inc., et al., Defendants.
El Sol Contracting and Construction Corporation, Third-Party Plaintiff-Appellant,
vHylan Datacom & Electrical, Inc., et al., Third-Party Defendants-Respondents, Gannett Fleming Engineers and Architects, P.C., Third-Party Defendant.

An appeal having been taken to this Court by the above-named appellants from orders of the Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered on or about October 9, 2018
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated December 9, 2019,
It is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: JANUARY 14, 2020
CLERK